Citation Nr: 0032971	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  98-10 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel
INTRODUCTION

The veteran had active military service from December 1942 to 
October 1945.  He was a prisoner of war (POW) of the German 
government from December 1944 until June 1945.  The veteran 
died on April [redacted], 1990.  The appellant is the veteran's 
widow.

By decision of December 1995, the Board of Veterans' Appeals 
(Board) denied service connection for the cause of the 
veteran's death.  Thereafter, in October 1997, the appellant 
attempted to reopen her claim of entitlement to service 
connection for the cause of the veteran's death, and also 
raised the issue of entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1151.  In a December 1997 rating 
decision, the RO found that new and material evidence had not 
been presented to reopen a claim of entitlement to service 
connection for the cause of the veteran's death, and denied 
DIC benefits under the provisions of 38 U.S.C.A. § 1151.  In 
a March 2000 decision, the Board concluded that new and 
material evidence had been submitted to reopen the claim of 
entitlement to service connection for the cause of the 
veteran's death; that issue was remanded for consideration of 
the appellant's claim based on a de novo review of the record 
and the claim under 38 U.S.C.A. § 1151 was deferred.  In 
August 2000, the Board requested a medical specialist opinion 
from the Veterans Health Administration (VHA).  This opinion 
was received at the Board in October 2000.


FINDINGS OF FACT

1.  The veteran died on April [redacted], 1990, and the death 
certificate shows that the cause of death was blunt force 
trauma to the chest and abdomen after the veteran was struck 
by an automobile as a pedestrian.

2.  The veteran died at the Allegheny General Hospital where 
he was transported from the scene of the accident.

3.  At the time of the veteran's death, service connection 
was in effect for the following disabilities: bilateral pes 
planus, rated 10 percent disabling; residuals of a shell 
fragment wound of the left leg involving Muscle Group XI, 
rated 10 percent disabling; residuals of a skin infection of 
the feet, rated 10 percent disabling; post-traumatic stress 
disorder, rated 10 percent disabling; and residuals of a 
shell fragment wound of the right leg, rated noncompensably 
disabling.

4.  There is no relationship between any of the veteran's 
service-connection disabilities and the cause of his death.  

5.  There is no definite relationship between the side 
effects of the veteran's medications, prescribed for service-
connected disorders, and his state of alertness at the time 
of his death.

6.  VA treatment of the veteran, including medication 
prescribed for service-connected disabilities, did not cause 
the veteran's death and did not materially aid or lend 
assistance to the production of death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. § 1310 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096,____(2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.102, 3.312 (2000).

2.  DIC benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1151 are not warranted.  38 U.S.C.A. § 1151 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096,____(2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.358 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant contends that service connection is warranted 
for the cause of death of the veteran, in essence, because 
medications prescribed for his service-connected conditions 
resulting in his feeling confused and that confusion, in 
turn, contributed to his being struck by an automobile as he 
crossed a highway.  In addition, the appellant maintains that 
these medications, prescribed by VA medical personnel, 
contributed to his death and should not have been prescribed 
to the veteran.

In connection with a claim for an increased rating for post-
traumatic stress disorder (PTSD) that he was pursuing prior 
to his death, the veteran had indicated in an August 1989 
substantive appeal to the Board that he could not work 
because of all of the medication he was taking.  He reported 
that he had trouble following instructions, felt dizzy at 
times, and was confused.

The veteran died on April [redacted], 1990.  The death certificate 
indicates that the cause of death was blunt force trauma to 
the chest and abdomen after the veteran was struck by an 
automobile as a pedestrian.  No autopsy was performed.

Appellate review of the police report and witness statements 
prepared at the time of the accident reveal that the veteran 
was attempting to cross a highway at a location other than a 
crosswalk at dusk on an April evening.  The veteran was 
nearly hit by one automobile and briefly retreated to a 
concrete median in the center of the highway; after a few 
seconds, the veteran again attempted to cross the highway and 
was struck and thrown by a second automobile that was 
traveling at a high rate of speed.  A witness statement 
revealed that the veteran was observed returning from the 
store and started across the road when one car swerved to 
miss him; the veteran then stopped in the middle of the road 
and then tried to finish crossing the road when the second 
car hit him.  The veteran was transported to Allegheny 
General Hospital where he died.

These records further reveal that the driver of the car that 
struck the veteran was a juvenile, and that the driver 
conceded that, just prior to the accident, he had been 
driving too fast.  The driver further explained that he 
slowed down, after another car pulled out in front of him and 
then swerved to the right (to avoid hitting the veteran).  
The driver indicated that he then observed the veteran in the 
street, in his lane and applied his brakes, but struck the 
veteran.  The reports show that the driver's brakes were 
working and that the driver had not been drinking alcohol.  

A letter dated in October 1997 was received from a VA nurse 
at the Butler, Pennsylvania VA Medical Center (VAMC).  The VA 
nurse indicated that she had reviewed the information 
available on the veteran at the time of his death from blunt 
force trauma.  She noted that the veteran was in active 
medical and mental health treatment at the Butler VAMC and 
had been prescribed a number of medications including 
Amitriptyline, Tagamet, Lorazepam, Perphenazine, Terbutaline 
Sulfate and Theophylline.  The VA nurse noted that 
Amitriptyline is known to have high anticholinergic activity 
and recent literature recommends not using the drug in 
elderly patients for that reason.  Signs and symptoms of an 
anticholinergic syndrome were noted to include agitation, 
mydriasis (accommodation loss), confusion, forgetfulness and 
anxiety.  Other medications the veteran had been prescribed 
were noted to have an addictive effect, some resulting in 
drowsiness and blurred vision.  The VA nurse stated that 
there was no way of knowing what part medication side effects 
played in the veteran's traumatic death on April [redacted], 1990.  
She further commented that medications could have contributed 
to the veteran's state of alertness.

Subsequent to the March 2000 Board remand, the appellant 
submitted a copy of the veteran's driver's license which was 
shown to have been valid prior to his death and due to expire 
on March 31, 1991.  The appellant also submitted several 
pieces of correspondence from the veteran, some of which 
included apologies for his behavior.

In a VA Form 4138 submitted in April 2000, the appellant 
indicated that the veteran was, prior to his death, capable 
of the physical act of driving, but was provided instructions 
by the appellant with respect to his driving, including being 
told when to stop.  At other times, the appellant indicated 
that the veteran would occasionally want to go to sleep while 
driving, but was instructed on those occasions to pull over 
to the side of the road.  At times, the veteran was reported 
to have experienced flashback episodes relative to his POW 
experiences.

As noted above, a VHA medical opinion was requested by the 
Board in August 2000.  In October 2000, a physician at the 
Northampton VAMC in Leeds, Massachusetts provided a written 
medical opinion based on a complete review of the veteran's 
claims folder in response to the question posed by the Board 
in the VHA request, set forth below:

With respect to any of the medications 
the veteran was prescribed at the time 
of his death, and with knowledge of the 
side effects of those medications, 
alone or in conjunction with each 
other, is it at least as likely as not 
that the veteran's side effects (sic) 
could have contributed to his state of 
alertness at the time of his death and, 
ultimately, to his death from blunt 
force trauma, on April [redacted], 1990?

After a review and listing of all pertinent evidence, the 
physician provided, in response to the question posed by the 
Board, the following medical opinion.  Initially, the 
physician indicated that the question posed could not be 
answered definitively with the information provided.  The 
difficulty posed in rendering a definitive opinion on the 
question was noted to be the absence of evidence as to which 
medications the veteran was actually taking over the day or 
so prior to his fatal accident.  It was noted that the 
evidence of record did not contain any information about 
whether the veteran was taking lorazepam or brompheniramine 
at the time of the accident, which had been prescribed to be 
taking only as needed.  Moreover, while there was an 
implication in the record that the veteran was taking all of 
his regular medications as prescribed, the physician 
indicated that from a clinical standpoint, medication 
compliance is often suboptimal, even with individuals who are 
cognitively intact.  The physician further noted that the 
veteran had some type of dementia in addition to his PTSD, 
and the dementia itself would likely cause some degree of 
confusion, slowed reaction times, and episodes of depression 
and irritability, as well as increase sensitivity to 
medication side effects.  With respect to the medications the 
veteran was prescribed at the time of his death, the 
physician indicated that "amitriptyline has high 
anticholinergic activity, which in itself may cause cognitive 
impairment, especially in geriatric patients.  For this 
reason, it is usually contraindicated for use in elderly 
patients, especially those with a dementing illness, although 
this contraindication was not as generally appreciated over 
the time period in question as it is at present."

In summary, the physician stated that if the finder of fact 
were to determine that the veteran was taking all of the 
medications listed in the October 1997 letter from the VA 
nurse, over the 24 to 36 hours prior to his death, it would 
be "at least as likely as not" that the medication side 
effects could have contributed to his state of alertness at 
the time of his death.  However, absent such a finding, such 
a conclusion would be considered possible, but not "at least 
as likely as not."


II.  Analysis

As a preliminary matter, the Board notes that, during the 
course of the veteran's appeal, the Veterans Claims 
Assistance Act of 2000 was signed into law.  This act 
introduced several fundamental changes into VA's adjudication 
process.  Specifically, the act eliminated the requirement 
under 38 U.S.C.A. § 5107 (West 1991 & Supp. 1999), that a 
person submitting a claim for benefits produce evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded in order to 
receive assistance in the development of his/her claim; 
rather, under the provisions of the new statute, 38 U.S.C.A. 
§ 5103A, the Secretary is required to make all reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits, to include obtaining 
records and providing a medical examination, except when no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The Board has carefully 
reviewed the record, and finds that all possible avenues of 
development have been explored, all pertinent evidence has 
been obtained, and that there has not been identified, nor 
does there appear to be, any outstanding evidence that would 
aid in substantiating the claim, so as to warrant additional 
remand of this case.  


Service Connection for the Cause of the Veteran's Death

Service connection will be granted for the cause of the 
veteran's death if a disability incurred in or aggravated by 
service caused or contributed substantially or materially to 
cause the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

As noted above, the October 1997 letter from the VA nurse at 
the Butler, Pennsylvania VAMC there was no way of knowing 
what part medication side effects played in the veteran's 
traumatic death on April [redacted], 1990.  She further 
commented that medications could have contributed to the 
veteran's state of alertness.

Based in part on the assertions of the VA nurse in the 
October 1997 letter, the Board requested a medical specialist 
opinion from VHA in response to the question set forth above.  
In a detailed and comprehensive opinion, the VA physician 
noted all pertinent medical evidence concerning the veteran's 
medications and side effects therefrom, and also addressed 
the specifics of the October 1997 letter and opinion from the 
VA nurse.  In particular, the VHA medical opinion emphasized 
the evidence that is most important for consideration of the 
appellant's claim, but is not available; namely, which 
medications the veteran was taking for the period just prior 
to his death.  Inasmuch as there is no clear evidence to 
establish what medications the veteran was taking in the 
hours and days before his death, it is not possible to state 
with certainty that side effects from any particular 
medication prescribed for a service-connected disability 
caused or lent assistance to the death of the veteran.  
Moreover, with respect to the veteran's service-connected 
disabilities themselves, as opposed to the medication 
prescribed for those disorders, there is no competent 
evidence that the veteran's PTSD or orthopedic disabilities 
in any way caused or contributed to him being struck by the 
motor vehicle and killed in April 1990.  

In addition, the reviewing physician pointed out that the 
veteran had some degree of dementia (a nonservice-connected 
disability), which would have caused some degree of confusion 
and slowed reaction time.  The appellant herself wrote in 
April 2000 that when the veteran drove, she had had to act as 
his "co-pilot," telling him when to stop for stop signs, 
etc., and when to pull off the road to rest, because he was 
"so tired, very slow."  She indicated that the veteran was 
often confused when driving.  It is therefore possible that 
dementia played a role in the events leading to the fatal 
accident, although the extent to which it did cannot be 
determined.

The appellant, as a lay person, is not competent to furnish 
medical opinions which the VA nurse and VHA physician were 
unable to proffer.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  For the stated reasons, service connection 
for the cause of the veteran's death is not warranted and the 
appeal on this issue is denied.


DIC Benefits under the provisions of 38 U.S.C.A. § 1151

With respect to the appellant's claim for entitlement to DIC 
benefits under the provisions of 38 U.S.C.A. § 1151, the 
Board notes that the appellant has made essentially the same 
contentions as asserted in her claim of entitlement to 
service connection for the cause of the veteran's death, with 
the added feature that the medications should never have been 
prescribed for the veteran.  At the time the appellant filed 
her claim in 1991, the provisions of 38 C.F.R. § 3.358(c)(3), 
required that in order for compensation to be payable under 
38 U.S.C.A. § 1151, there had to be a showing that additional 
disability resulted from VA medical treatment, including 
surgery, and that such additional disability was the result 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instances of indicated fault on the part 
of VA.  In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
invalidated the requirement of fault contained in 38 C.F.R. 
§ 3.358(c)(3).  The provisions of 38 C.F.R. § 3.358, 
excluding section (c)(3), remained valid.  This decision was 
ultimately affirmed by the United States Supreme Court  in 
Brown v. Gardner, 115 S.Ct. 552 (1994).  The Court's decision 
in the Gardner case applies to all claims for 1151 benefits 
filed prior to October 1, 1997.

The provisions of 38 U.S.C.A. § 1151 were amended effective 
October 1, 1997, to re-impose the requirement that additional 
disability be the result of carelessness, negligence, lack of 
proper skill, error in judgment or similar fault on the part 
of VA in furnishing care, or an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1)(A)(B) (West Supp. 
1997).  However, as noted above, the appellant's claim was 
received in 1991.  As such, consideration of her claim is 
based on the old law (consistent with the holding of the 
Court in Gardner) and does not require a finding of fault on 
the part of VA.

Under the pre-October 1997 law, 38 U.S.C.A. §1151 provides 
that where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability or death, 
compensation shall be awarded in the same manner as if such 
disability or death were service connected.

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part, that in determining if 
additional disability exists, the beneficiary's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will 
not be payable for the continuance or natural progress of 
disease or injuries for which the hospitalization, etc., was 
authorized.  In determining whether such additional 
disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of hospitalization, medical or surgical treatment, it 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  38 C.F.R. § 3.358 (b), (c) (1).  38 
C.F.R. § 3.358 (c) (3), as applicable in this case, provides 
that compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative. "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.

Appellate review of the claims folder reveals no evidence 
that medication prescribed by VA personnel for treatment of 
the veteran's disabilities, either caused or contributed to 
the veteran's death.  The October 1997 letter from the VA 
nurse noted that some of the medications prescribed for the 
veteran were known to cause side effects including confusion 
and sedation; she was not, however, able to state that these 
medications had caused the veteran's death.  She specifically 
stated, in fact, that there was no way of knowing the effect 
of the medications taken by the veteran.  The Board undertook 
to obtain a specialist opinion specifically focused on the 
possible effects of the veteran's medication and his state of 
alertness.  The medical opinion provided could not, with 
certainty, find a relationship between the veteran's 
medication and state of alertness, without additional 
information that is unavailable.

In summary, there is no medical opinion of record in this 
case which indicates that medication prescribed by VA 
personnel for treatment of his disabilities resulted in his 
death or substantially contributed to his death.  Again, as a 
layperson, the appellant is not competent to provide such 
evidence.  See Espiritu, supra  and Grottveit v. Brown, 5 
Vet.App. 91 (1993).  What is shown by VA medical opinion is 
that the evidence does not document which medications the 
veteran had taken in the hours and days prior to the 
accident.  If it could be ascertained that the veteran had, 
in fact, taken all of the medication which had been 
prescribed to him in the 24-36 hours prior to his death, the 
VHA medical opinion concluded that it would be as likely as 
not that medication side effects could have contributed to 
his alertness at the time of his death.  However, there is no 
evidence to support that such events took place during the 
pertinent time period.  

Finally, the Board notes, after carefully and sympathetically 
reviewing the record, that the proximate, direct cause of the 
accident is not known and, in all likelihood, will never be 
known.  Most likely the accident was an unfortunate 
occurrence, resulting from a combination of factors:  
inattentiveness or confusion of the veteran; his crossing at 
other than a designated crosswalk; decreased visibility at 
dusk; the obstructed view of the road caused by the first 
driver who swerved around the veteran; excessive speed; and 
the youth (and probable driving inexperience) of the driver 
who struck the veteran.  Under the circumstances presented in 
this case, and without the necessary evidence, benefits can 
not be granted based on an unsupported allegation.  Thus DIC 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 are 
not warranted, and the appeal must be denied.


ORDER

1.  Entitlement to service connection for the cause of the 
veteran's death is denied.

2.  Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1151 is denied.


		
	N.R. ROBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

